DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendments filed 07/07/2021 are sufficient to overcome the rejection for Claim 4 made under U.S.C. 112(b).

Response to Arguments

Applicant’s arguments with respect to claims 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tam in light of Saloner et al (US Pub 2015/0046073), hereafter known as Saloner.

For Claim 4, Tam teaches A vehicle that runs around along a predetermined route ([0006], [0041] states that the route can be predetermined) in a driving mode that is any one of an autonomous driving mode and a manual driving mode, ([0047] states that the vehicles can be manual or automatic) the vehicle comprising: 
a vehicle control apparatus including circuitry configured to control running of the vehicle; and ([0024], [0027])
a communication device including circuitry configured to, in response to an instruction from a boarding staff of the vehicle, provide an operation control apparatus with a notification that the vehicle switches the driving mode from the autonomous driving mode to the manual driving mode and runs in the manual driving mode, wherein: ([0027] states that changes made in the application of the invention, such as switching to manual control, can be shown through a display and having a driver make the decision.  As such, because manual driving is possible, and that decision could be made by the driver, this meets the claim limitation.  ([0045-0047], 
in the autonomous driving mode, the vehicle control apparatus is configured to control running of the vehicle such that the vehicle moves to a position designated by the operation control apparatus at time designated by the operation control apparatus; ([0007-0009], [0028], a rendezvous time and location are chosen for the vehicles.  [0044-0046] states that both vehicles (or all vehicles) in a platoon can be autonomous)
in the manual driving mode, the vehicle control apparatus is configured to control running of the vehicle such that, during a set period of time from when the operation control apparatus has received the notification, the vehicle moves to a position designated by the operation control apparatus at time designated by the operation control apparatus; and  ([0007-0009], [0028], a rendezvous time and location are chosen for the vehicles.  [0047] states that the vehicles can be manual or automatic, so even in the manual mode, the driver can bring the car to the designated position and time (rendezvous position and time).  The vehicle control apparatus does not control the vehicle in Tam’s manual driving mode, but considering that manual driving mode would entail manual driving, Tam’s invention meets the claim criterial because the vehicle control apparatus is configured to allow the driver to drive.  Additionally the “set period of time” could be the amount of time between now and the rendezvous time.)
	Tam does not teach the predetermined route is constructed in a closed curve shape.
	However, Saloner does teach a predetermined route is constructed in a closed curve shape. (Fig. 1)
	And the teaching that buses often are scheduled in an attempt to make them appear at constant intervals ([0003])
	And taking actions to prevent bunching of buses ([0006], [0040-0041], Fig. 7)
	Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Tam’s vehicle control system with Saloner’s use of closed curved loops and use to prevent bunching of vehicles because closed routes allow vehicles to repeat their stops on a consistent and predictable schedule, as well as allowing passengers on any stop to reach any other stop on the route, and Tam’s method is an effective way to keep vehicles spaced in an orderly manner, which would be very useful in anti-bunching applications.

Claims 1-3, and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tam in light of Saloner in light of Horstemeyer et al (US Pub 2004/0243664 A1), hereafter known as Horstemeyer.

For Claim 1, Tam teaches An operation control apparatus ([0113], [0115]) that controls operations of vehicles that run around along a predetermined route ([0041] states that the route can be predetermined) in a driving mode that is any one of an autonomous driving mode and a manual driving mode, ([0047] states that the vehicles can be manual or automatic) the operation control apparatus comprising: 
circuitry configured to send operation instructions to the vehicles running in the autonomous driving mode such that a time interval at which the vehicles running in the autonomous driving mode pass a selected point in the predetermined route is substantially constant;  ([0024] states that one of the goals of platooning is to maintain a headway between vehicles, which could be a time gap between vehicles.  As stated in [0006], Tam is showing methods for platooning.  As such, this teaches the time interval limitation.  In [0023] it is shown that the goal is to have vehicles automatically follow other vehicles.  [0045] The unit that sends instructions to the vehicle can be the base station, 130, see figure 1.)
receive, from any one of the vehicles running in the autonomous driving mode, a notification that the any one of the vehicles switches the driving mode into the manual driving mode and ([0045-0047], it is stated that the vehicles can send and receive data to the base station regarding the current operating mode (autonomous or manual).  A change in that status would be a notification of a change) runs in the manual driving mode in response to an instruction of a boarding staff; and ([0027] states that changes made in the application, such as switching to manual control, can be shown through a display and having a driver make the decision is an option.  As such, because manual driving is possible, and that decision could be made by the driver, this meets the claim limitation.)
send operation instructions to the vehicle of which the driving mode has switched from the autonomous driving mode to the manual driving mode and the vehicle that continues running in the autonomous driving mode such that a time interval at which the vehicle having switched from the autonomous driving mode to the manual driving mode and the vehicle that continues running in the autonomous driving mode pass a selected point in the predetermined route is substantially constant ([0024] states that one of the goals of platooning is to maintain a headway between vehicles, which could be a time gap between vehicles.  As stated in [0006], Tam is showing methods for platooning.  As such, this teaches the time interval limitation.  In [0023] it is shown that the goal is to have vehicles automatically follow other vehicles.  [0045] The unit that sends instructions can be the base station, 130, see figure 1.  [0044] states that the lead vehicle can be in manual mode while the rear vehicle is automatic.) 
Tam does not teach in that communications are sent in a set period of time from when the operation control apparatus has received the notification.  
Or wherein the predetermined route is constructed in a closed shape.
However, Horstemeyer does teach that communications are sent  in a set period of time from when the operation control apparatus has received the notification.  ([0304]  The time may be preset.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Tam’s vehicle control system with Horstemeyer’s method of waiting a time before sending more instructions because, in Tam’s case, in a situation where a vehicle has assumed manual control and is leaving the platoon, it could be prudent to give the remaining vehicles a little time to let the manual vehicle leave and the situation to become stable before attempting to form a new platoon.
However, Saloner does teach a predetermined route is constructed in a closed curve shape. (Fig. 1)
	And the teaching that buses often are scheduled in an attempt to make them appear at constant intervals ([0003])
	And taking actions to prevent bunching of buses ([0006], [0040-0041], Fig. 7)
	Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Tam’s vehicle control system with Saloner’s use of closed curved loops and use to prevent bunching of vehicles because closed routes allow vehicles to repeat their stops on a consistent and predictable schedule, as well as allowing passengers on any stop to reach any other stop on the route, and Tam’s method is an effective way to keep vehicles spaced in an orderly manner, which would be very useful in anti-bunching applications.

For Claim 2, modified Tam teaches An operation management system comprising: 
the operation control apparatus according to claim 1; and 
an operation management terminal that an operation management staff who manages the operations of the vehicles operates, ([0070]) 
and provide the operation management terminal with a notifications after receiving notifications ([0070])
Modified Tam does not teach wherein the operation control apparatus is configured to, after a set period of time has elapsed from when the operation control apparatus has received the notification, provide a notification that that the set period of time has elapsed.  
However, Horstemeyer does teach that communications are sent  after a set period of time has elapsed from when the response system has received the notification. ([0304]. The time may be preset.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Modified Tam’s vehicle control system and having a terminal with an operator with Horstemeyer’s method of waiting a time before sending a notification to have the terminal wait a time to notify an operator an amount of time has passed since a notification since, in Tam’s case, in a situation where a vehicle has assumed manual control and is leaving the platoon, it could be prudent to give the remaining vehicles a little time to let the manual vehicle leave and the situation to become stable before attempting to form a new platoon.

For Claim 3, modified Tam teaches The operation management system according to claim 2, wherein the operation control apparatus further includes circuitry configured to ([0045] The unit that sends instructions can be the base station, 130, see figure 1.), in response to an instruction from the operation management terminal, send an operation instruction to the vehicle that continues running in the autonomous driving mode such that a time interval at which the vehicles that continue running in the autonomous driving mode, other than the vehicle having switched from the autonomous driving mode to the manual driving mode, pass a selected point in the predetermined route is substantially constant.  ([0044-0046] states that both vehicles (or all vehicles) in a platoon can be autonomous and that when a platoon dissolves, it can attempt to make a new one with constant gaps.  [0027] states that changes made in the application, such as switching to manual control, can be shown through a display and having a driver make the decision is an option.  As such, a lead vehicle leaving a platoon could be due to a driver deciding to do so, and taking manual control.  ([0024] states that one of the goals of platooning is to maintain a headway between vehicles, which could be a time gap between vehicles.  As stated in [0006], Tam is showing methods for platooning.  As such, this teaches the time interval limitation.  In [0023] it is shown that the goal is to have vehicles automatically follow other vehicles.  [0045] The unit that sends instructions can be the base station, 130, see figure 1.)
Tam does not teach that the terminal that has received the notification that the set period of time has elapsed.
However, Horstemeyer does teach that communications are sent  after a set period of time has elapsed from when the response system has received the notification. ([0304]. The time may be preset.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Modified Tam’s vehicle control system and having a terminal with an operator with Horstemeyer’s method of waiting a time before sending a notification to have the terminal wait a time to notify an operator an amount of time has passed since a notification since, in Tam’s case, in a situation where a vehicle has assumed manual control and is leaving the platoon, it could be prudent to give the remaining vehicles a little time to let the manual vehicle leave and the situation to become stable before attempting to form a new platoon.

For Claim 5, Tam teaches An operation control method comprising: 
sending, by an operation control apparatus that controls operations of vehicles that run around along a predetermined route ([0041] states that the route can be predetermined) in a driving mode that is any one of an autonomous driving mode and a manual driving mode ([0047] states that the vehicles can be manual or automatic), operation instructions to theTSN201810741US00 TFN180629-US21vehicles running in the autonomous driving mode such that a time interval at which the vehicles running in the autonomous driving mode pass a selected point in the predetermined route is substantially constant; ([0024] states that one of the goals of platooning is to maintain a headway between vehicles, which could be a time gap between vehicles.  As stated in [0006], Tam is showing methods for platooning.  As such, this teaches the time interval limitation.  In [0023] it is shown that the goal is to have vehicles automatically follow other vehicles.  [0045] The unit that sends instructions can be the base station, 130, see figure 1.)
receiving, from any one of the vehicles running in the autonomous driving mode, a notification that the any one of the vehicles switches the driving mode into the manual driving mode and runs in the manual driving mode ([0045-0047], it is stated that the vehicles can send and receive data to the base station regarding the current operating mode (autonomous or manual).  A change in that status would be a notification of a change.)  in response to an instruction of a boarding staff; and ([0027] states that changes made in the application of the invention, such as switching to manual control, can be shown through a display and having a driver make the decision is an option.  As such, because manual driving is possible, and that decision could be made by the driver, this meets the claim limitation.)
sending operation instructions to the vehicle of which the driving mode has switched from the autonomous driving mode to the manual driving mode and the vehicle that continues running in the autonomous driving mode such that a time interval at which the vehicle having switched from the autonomous driving mode to the manual driving mode and the vehicle that continues running in the autonomous driving mode pass a selected point in the predetermined route is substantially constant. ([0024] states that one of the goals of platooning is to maintain a headway between vehicles, which could be a time gap between vehicles.  As stated in [0006], Tam is showing methods for platooning.  As such, this teaches the time interval limitation.  In [0023] it is shown that the goal is to have vehicles automatically follow other vehicles.  [0045] The unit that sends instructions can be the base station, 130, see figure 1.  [0044] states that the lead vehicle can be in manual mode while the rear vehicle is automatic) 
Tam does not teach in that communications are sent in a set period of time from when the operation control apparatus has received the notification.  
Or the predetermined route is constructed in a closed curve shape.
However, Horstemeyer does teach that communications are sent  in a set period of time from when the operation control apparatus has received the notification.  ([0304]  The time may be preset.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Tam’s vehicle control system with Horstemeyer’s method of waiting a time before sending more instructions because, in Tam’s case, in a situation where a vehicle has assumed manual control and is leaving the platoon, it could be prudent to give the remaining vehicles a little time to let the manual vehicle leave and the situation to become stable before attempting to form a new platoon.
However, Saloner does teach a predetermined route is constructed in a closed curve shape. (Fig. 1)
	And the teaching that buses often are scheduled in an attempt to make them appear at constant intervals ([0003])
	And taking actions to prevent bunching of buses ([0006], [0040-0041], Fig. 7)
	Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Tam’s vehicle control system with Saloner’s use of closed curved loops and use to prevent bunching of vehicles because closed routes allow vehicles to repeat their stops on a consistent and predictable schedule, as well as allowing passengers on any stop to reach any other stop on the route, and Tam’s method is an effective way to keep vehicles spaced in an orderly manner, which would be very useful in anti-bunching applications.

For Claim 6, modified Tam teaches The operation control apparatus according to claim 1, 
Tam does not teach wherein the time interval at which the vehicles running in the autonomous driving mode pass the selected point in the predetermined route is obtained by dividing a time required for each vehicle to go around the predetermined route by a number of vehicles running along the predetermined route.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date that wherein the time interval at which the vehicles running in the autonomous driving mode pass the selected point in the predetermined route is obtained by dividing a time required for each vehicle to go around the predetermined route by a number of vehicles running along the predetermined route.
It would be obvious to one of ordinary skill in the art prior to the effective filing date to combine this teaching with Tam because trying to have your vehicles pass by the point on a regular basis is a common goal when routing buses, delivery vehicles, or other services.  When the vehicles are operating on a loop, and the goal is to have a vehicle pass at a regular interval, then naturally the interval is going to be the time it takes a vehicle to go around the route divided by the number of vehicles.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jones et al (US Pub 6,317,060 B1) relates to organizing buses on a route to keep them on schedule.
Kolhous et al (US Pub 9,182,764 B1) relates to cooperative autonomous vehicle driving.
Luckevich et al (US Pub 2019/0025857 A1) relates to communications while platooning.
Ricci et al (US Pub 2019/0279440 A1) relates to communications within fleets.
Shoval et al (US Pub 2020/0334987 A1) relates to allowing fleets to serve as public transportation.
Modica et al (US Pub 2014/0197967 A1) relates to preventing slack/bunching in bus routes.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382.  The examiner can normally be reached on Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.J.G./           Examiner, Art Unit 3664    
/KHOI H TRAN/           Supervisory Patent Examiner, Art Unit 3664